Order entered April 2, 2020




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-19-01465-CR

                 MIGUEL ANGEL MONJARAS JR., Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the County Criminal Court No. 3
                             Dallas County, Texas
                    Trial Court Cause No. MA17-10840-C

                                    ORDER

      Before the Court is the March 31, 2020 motion of appellate counsel April

Smith to withdraw as counsel. We GRANT the motion and DIRECT the Clerk to

remove April Smith as appellant’s counsel of record.

      We ORDER the trial court to appoint new counsel to represent appellant in

this appeal. We ORDER the trial court to transmit a supplemental clerk’s record

containing the order appointing new counsel to this Court within THIRTY DAYS

of the date of this order.
      We DIRECT the Clerk to send copies of this order to the Honorable Audrey

Moorehead, Presiding Judge, County Criminal Court No. 3; to April Smith; and to

the Dallas County District Attorney’s Office.

      We ABATE this appeal to allow the trial court to comply with this order.

We will reinstate the appeal when we receive the order appointing new counsel.




                                            /s/   CORY L. CARLYLE
                                                  JUSTICE